Citation Nr: 0427759	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  97-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Allen E. Faulk, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1941 to October 1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 1996 rating action that granted service 
connection and assigned an initial        30 percent rating 
for PTSD, effective January 3, 1996.  A Notice of 
Disagreement with the initial rating assigned was received in 
August 1996, and a Statement of the Case (SOC) was issued in 
December 1996.  A Substantive Appeal was received in January 
1997.  In March 1997, the veteran testified at a hearing 
before a hearing officer at the RO; a transcript of the 
hearing is of record.  Supplemental SOCs (SSOCs) were issued 
in June 1997 and May 1998, reflecting the RO's continued 
denial of the claim.  

In April 1999, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in June 2000, reflecting the 
RO's continued denial of the claim.

In March 2003, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The Board notified the veteran and his attorney of 
that development by letter of May 2003.  Later, the  
provisions of section 19.9  purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in August 2003, the Board again remanded this 
matter  to the RO for due process development.  SSOCs were 
issued in November 2003 and June 2004, reflecting the RO's 
continued denial of an initial rating in excess of 30 percent 
for PTSD.

As the claim on appeal involve a request for higher initial 
evaluation following the  grant of service connection, the 
Board has recharacterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the January 1996 effective date of the grant of 
service connection, the  veteran's PTSD has been manifested 
by a depressed mood, anxiety, chronic sleep impairment, and 
mild memory loss, with generally satisfactory functioning, 
normal conversation, and routine behavior and self-care; 
these symptoms reflect overall social and industrial 
impairment that is no more than distinct, unambiguous, or 
moderately large in degree, or since November 7, 1996, 
overall occupational and social impairment with no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996 and 2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In the June 1996 rating action, the September 1996 RO letter, 
the December 1996 SOC, the February 1997 RO letter, the June 
1997 and May 1998 SSOCs, the October 1998 and May 1999 RO 
letters, the June 2000 SSOC, the April 2001 RO letter, the 
November 2003 SSOC, the January, March, and June 2004 RO 
letters, the June 2004 SSOC, and the August 2004 RO letter, 
the veteran and his representative were variously notified of 
the law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  After each, they were afforded 
an opportunity to respond.  Thus, the Board finds that the 
veteran and his representative have received sufficient 
notice of the information and evidence needed to support his 
claim, and have been provided ample opportunity to submit 
information and evidence.  

Additionally, the aforementioned letters and documents 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claim; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he furnished enough 
information about such records so that VA could request them 
from the person or agency that had them.  

In addition, the April 2001 and March 2004 RO letters 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing the VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA has been met.  See Quartuccio v. 
Principi,     16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States  Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or substantially 
complete application for VA benefits.  In the case now before 
the Board, documents strictly meeting the VCAA's notice 
requirements were not provided, nor could they have been 
provided, prior to the June 1996 rating action on appeal, 
inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  

After receiving the veteran's January 1996 claim for service 
connection for a psychiatric disorder, the RO afforded him a 
VA psychiatric examination in March 1996, which was prior to 
the June 1996 rating action that served as a basis for the 
grant of service connection for PTSD and the assignment of 
the initial 30 percent rating therefor.  As indicated above, 
that rating action, the numerous RO letters, the SOC, and 
several SSOCs issued between 1996 and 2004 have repeatedly 
explained to the veteran and his representative what was 
needed to substantiate his claim for a rating in excess of 30 
percent.  As a result of RO development and Board Remands, 
extensive VA and some private medical records, and 4 
comprehensive VA psychiatric examination reports have been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  Moreover, after the RO specifically 
notified the veteran and his attorney of the VCAA and its 
requirements in the April 2001 and March 2004 letters and 
November 2003 SSOC, the RO again adjudicated the claims in 
November 2003 and June 2004 (as reflected in those SSOCs).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made comprehensive efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, as documented in the abovementioned 
RO letters, SOC, SSOCs, and Board Remands, as a result of 
which extensive VA and private medical records and 4 
comprehensive VA psychiatric examination reports have been 
associated with the claims file and considered in evaluating 
his appeal.  The veteran testified at a RO hearing in March 
1997.  His representative furnished written argument in this 
appeal in January and October 1998, and March 1999. 
Significantly, neither the veteran nor his attorney has 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, the Board finds that any failure on the VA's part in 
not completely fulfilling the VCAA notice requirements prior 
to the RO's initial adjudication of the claim currently under 
consideration is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2003).  

Under these circumstances, the Board finds that adjudication 
of the claim for an initial rating in excess of 30 percent 
for PTSD, at this juncture, poses no risk of prejudice to the 
veteran.  

II.  Background

On November 1995 examination by E. Dengrove, M.D., the 
veteran was noted to have retired from his work in the 
quality control bureau of a state psychiatric hospital in 
1985.  He currently complained of tenseness, restlessness, 
irritability, impatience, fatigue, weight gain, and 
difficulty with sleep, memory, and concentration.  He 
reported a steady work history and happy marriage of 23 
years' duration, but his wife had Alzheimer's disease, and he 
had taken care of her for the past several years.  On current 
mental status examination, the veteran was cooperative and 
attentive, tense, and slightly restless, with concerned and 
slightly depressed facies.  There was a mild hand tremor.  
Speech was coherent, relevant, spontaneous, and normally 
produced.  No psychotic material was elicited, but he got 
confused at times.  Intelligence was good.  He erred and was 
unable to complete calculations.  The doctor felt that the 
veteran suffered from an anxiety reaction with depressive 
features, and what appeared to be an early form of dementia.  
The veteran stated that he tended to be quite forgetful.

On March 1996 VA psychiatric examination, the veteran 
complained of sleep problems, intrusive memories of World War 
II combat events that caused lapses of concentration, 
persistent tension, anxiety, and depression.  He denied 
flashbacks or excessive startle reactions.  On current 
examination, the veteran was alert and oriented in 3 spheres.  
His appearance was conventional.  Psychomotor activity was 
increased, and he was tense and apprehensive, with tremulous 
voice and hands.  Affect was normal, and mood depressed.  
There was no disturbance of mental stream, thought, or 
perception.  Memory and concentration were at times impaired.  
There were no cognitive deficits.  His lapses of 
concentration made the taking of history difficult.  
Intellect was average, insight poor, and judgment adequate.  
He was financially competent.  The diagnoses were PTSD, 
anxiety disorder, and depressive disorder.  A Global 
Assessment of Functioning (GAF) score of 55 was assigned.      

On December 1996 VA outpatient psychiatric examination, the 
veteran complained of nervousness, jumpiness, avoidance of 
people, an exaggerated startle reaction, intrusive thoughts, 
nightmares, sleep problems, and repetitive intrusive ideation 
regarding World War II combat events.  He denied depression.  
He gave an occupational history of employment as a state 
social and welfare worker until his retirement in 1985.  On 
mental status examination, sensorium was clear, and the 
veteran was fully oriented.  Affect was appropriate, and mood 
neutral.  He appeared tense.  No bizarre or psychotic 
ideation was elicited.  The diagnosis was delayed PTSD.  

During the March 1997 RO hearing on appeal, the veteran 
testified that prescribed medication helped him to sleep.

On February 1998 VA psychiatric examination, the veteran 
complained of sleep problems, flashbacks and nightmares of 
his World War II combat experiences, and anxiety and 
loneliness as a result of his wife's increasing physical 
problems and recent transfer to a nursing home.  On mental 
status examination, the veteran was alert and oriented in 3 
spheres.  Speech was normal, and he was cooperative and 
friendly, with good eye contact.  Mood and affect were 
tearful and depressed.  Intelligence was average, and 
concentration adequate.  He denied suicidal and homicidal 
ideation, hallucinations, and paranoia, and he was not 
tangential or circumstantial.  He was able to abstract, and 
insight and judgment were good.  The diagnoses were PTSD and 
sleep disorder, and a GAF score of 70 was assigned.  He was 
financially competent.  The examiner noted that the veteran 
was depressed, and continued to talk about his World War II 
experiences and how they still affected him.

On December 1998 VA outpatient psychiatric evaluation, the 
veteran was noted to visit his wife every day in the nursing 
home.  Prescribed medications made him drowsy but allowed him 
to get up to 6 hours of sleep.  A GAF score of 65 was 
assigned.

On April 1999 VA outpatient psychiatric evaluation, the 
veteran stated that prescribed medication allowed him to 
sleep for 4 or 5 hours without interruption once he fell 
asleep.  A GAF score of 65 was assigned.      

On December 1999 VA psychiatric examination, the veteran 
denied taking psychiatric medications.  He described a good 
work record prior to his retirement in 1985, and denied a 
pattern of conflict with co-workers or supervisors, stating 
that he functioned well with employees and customers.  He 
also denied any history of social impairment, but stated that 
he avoided forming close involvements.  His current major 
activity centered around his wife, who suffered from 
Alzheimer's dementia and lived in a nursing home; he visited 
her daily and supervised her care.  He also attended to all 
home upkeep requirements and ran his financial affairs.  He 
reported no significant difficulty being in public places, 
but stated that he startled visibly when he encountered 
unexpected loud noises.  He was a member of several veterans' 
organizations and occasionally attended their meetings, which 
he enjoyed, and was friendly with other veterans, but did not 
form close relationships.  He complained of tension and 
irritability when stressed, feelings of fatigue and weakness 
at times, sensations of sadness and loneliness, impaired 
sleep, nightly periods of insomnia and interrupted sleep, 
nightmares approximately once per week, and intrusive 
memories of his World War II combat experiences which caused 
lapses in concentration, confusion, anxiousness, and 
depression.  

On current mental status examination, the veteran was alert 
and oriented in               3 spheres, with a conventional 
appearance, good hygiene, normal psychomotor activity, and no 
unusual mannerisms or behavior.  He was initially tense and 
apprehensive, but progressively relaxed.  Affect was 
appropriate, and mood moderately depressed when he discussed 
his wife's illness and his reflections on World War II 
combat.  Speech and communication were  normal, and there was 
no disturbance of mental stream, thought, or perception.  
There were no delusions or hallucinations, and he denied 
suicidal or homicidal ideation.  Memory and concentration 
were intact, and there was no cognitive deficit.  Intellect 
was average, insight fair, and judgment adequate.  There was 
no sign of impaired impulse control.  He was financially 
competent.  The diagnosis was PTSD with secondary anxiety and 
depression, and a GAF score between 65 and 70 was assigned.  
The examiner commented that the veteran had had a good work 
history and denied social impairment, noting that he avoided 
close social relationships, and that he centered his 
activities around his wife's care, managing his home, and 
attending occasional veterans' organizations' meetings.

On February 2000 VA outpatient psychiatric evaluation, the 
veteran's mood was noted to be improved, which he attributed 
to his wife's pain-free state in the nursing home that he 
visited daily.  He continued to have insomnia, but got 4 to 6 
hours of sleep per night with prescribed medication.  A GAF 
score of 60 was assigned.  When seen again in May, the 
veteran's membership in a number of veterans' organizations 
was noted to be his only source of socialization, other than 
daily visits to his wife in the nursing home.  He continued 
to experience intrusive thoughts, and got about 5 to 6 hours 
of sleep with prescribed medication.  A GAF score of 60 was 
continued.

On July 2000 examination by Dr. Dengrove, the veteran 
complained of fatigue, nervousness, and depression associated 
with his wife's declining health and nursing home 
confinement.  He also complained of occasional suicidal 
thoughts and sleep problems, but was able to get 5 to 6 hours 
of sleep.  On current examination, the veteran looked quite 
depressed and somewhat feeble.  He was correctly oriented in 
all spheres, but unable to think properly or spell a word 
backwards.  He was able to count backwards and could tell 
time properly.  He was unable to perform serial subtraction, 
but correctly did mathematical subtraction.  The examiner 
noted that the veteran was quite forgetful, and concluded 
that he suffered from PTSD with features of anxiety and 
depression, which depression he opined was totally disabling 
overall.                    

On November 2000 VA outpatient psychiatric evaluation, the 
veteran was noted to continue to visit his wife daily in the 
nursing home, wanting to see that she was taken care of 
properly.  He remained mildly depressed, but refused 
antidepressant medication.  A GAF score of 60 was continued.

On January 2002 VA outpatient psychiatric evaluation, the 
veteran stated that his mood, sleep, and appetite were good, 
and he had been gaining weight.  On mental status 
examination, he was alert and oriented in 3 spheres.  He was 
cooperative, with good eye contact and no abnormal movements.  
Speech was normal, and thought processes were goal-directed, 
with no flight of ideas or looseness of association.  He 
denied suicidal or homicidal ideation and hallucinations.  
The assessments were PTSD and depressive disorder.  The 
veteran was noted to be stable, euthymic, and not depressed, 
manic, or psychotic, and he functioned well.  A GAF score of 
70 was assigned.

On May 2002 VA outpatient psychiatric evaluation, the veteran 
was noted to be coping well with the fact that his wife, in a 
nursing home with Alzheimer's dementia, did not recognize 
him.  He denied depression, mania, or psychosis, and reported 
that mood, sleep, appetite, energy, and motivation were good, 
and that he had been gaining weight.  On mental status 
examination, he was alert and oriented in 3 spheres.  He was 
cooperative, with good eye contact and no abnormal movements.  
Speech was normal, and thought processes were goal-directed, 
with no flight of ideas or looseness of association.  He 
denied suicidal or homicidal ideation and hallucinations.  
The assessments were PTSD and depressive disorder.  The 
veteran was noted to be stable, euthymic, and not depressed, 
manic, or psychotic, and he functioned well.  He attended 
veterans' organization functions and stated that he had 
friends.  A GAF score of 75 was assigned.  

On November 2002 VA outpatient psychiatric evaluation, the 
veteran reported a good mood and gratefulness for life, with 
some anxiety.  Sleep was fair, with dreams at times that were 
upsetting, but prescribed medication helped him sleep.  He 
denied depression, mania, or psychosis, and reported that 
mood, sleep, appetite, energy, and motivation were good, and 
that he had been gaining weight.  On mental status 
examination, he was alert and oriented in 3 spheres.  He was 
cooperative, with good eye contact and no abnormal movements.  
Speech was normal, and thought processes were goal-directed, 
with no flight of ideas or looseness of association.  He 
denied suicidal or homicidal ideation and hallucinations.  
The assessments were PTSD and depressive disorder.  The 
veteran was noted to be stable and not depressed, manic, or 
psychotic.  He had had some mild increase in anxiety since a 
myocardial infarction and discontinuing one of his 
medications.

On May 2003 VA outpatient psychiatric evaluation, the veteran 
gave a history of the death of his wife, and having had a 
heart attack in January.  He denied depression, mania, or 
psychosis, and reported that mood, sleep, appetite, energy, 
and motivation were good.  On mental status examination, he 
was alert and oriented in 3 spheres.  He was cooperative, 
with good eye contact and no abnormal movements.  Speech was 
normal, and thought processes were goal-directed, with no 
flight of ideas or looseness of association.  He denied 
suicidal or homicidal ideation and hallucinations.  The 
assessments were PTSD and depressive disorder.  The veteran 
was noted to be stable and not depressed, manic, or 
psychotic.  A GAF score of 63 was assigned.  

On December 2003 VA outpatient psychiatric evaluation, the 
veteran was noted to be coping well with his wife's death a 
few months ago.  He denied depression, mania, or psychosis, 
and reported that mood, sleep, appetite, energy, and 
motivation were good.  On mental status examination, he was 
alert and oriented in 3 spheres.  He was cooperative, with 
good eye contact and no abnormal movements.  Speech was 
normal, and thought processes were goal-directed, with no 
flight of ideas or looseness of association.  He denied 
suicidal or homicidal ideation and hallucinations.  The 
assessments were PTSD and depressive disorder.  The veteran 
was noted to be stable and not depressed, manic, or 
psychotic.  A GAF score of 70 was assigned.

On June 2004 VA psychiatric examination, prescribed 
medication was noted to be of some benefit to the veteran.  
He complained of a poor appetite, nightmares, flashbacks, 
hypervigilance, an easy startle reflex, depression, 
diminished interest, and poor energy, concentration, and 
sleep, which symptoms the examiner noted seemed to be 
moderately severe in nature.  The veteran lived alone, and 
had a few friends that he kept in touch with.  On current 
mental status examination, the veteran was dressed casually.  
He was cooperative.  Mood was depressed, and affect blunted.  
Speech was normal, and there were no appreciable problems.  
Thought process and content were normal, without suicidal or 
homicidal ideation.  The veteran was oriented in 3 spheres.  
Insight, judgment, impulse control, and eye contact were 
fair.  There were no delusions or hallucinations.  He 
maintained his personal hygiene and basic activities of daily 
living.  Long-term memory was intact.  There was no obsessive 
or ritualistic behavior or panic attacks.  The veteran had 
sleep impairment.  He spent most of his time at home, and a 
lot of time sleeping.  He appeared to have a limited social 
network.  The diagnosis was PTSD, and a GAF score of 45 was 
assigned.  The examiner opined that the veteran's symptoms 
were moderately severe, noting that he was somewhat 
isolative, but that his psychiatric problems did not prevent 
him from getting employment.  He was competent.    

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.                  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson,  the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

In this case, the veteran has prosecuted his claim for a 
rating in excess of 30 percent for PTSD (rated under DC 9411) 
since the June 1996 rating action that granted service 
connection r and  assigned an initial 30 percent rating, 
effective January 3, 1996.

The criteria for rating psychiatric disorders were revised 
effective November 7, 1996.  See 38 C.F.R. § 4.130, DC series 
9200, 9300, 9400 (2003).  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new DCs, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

Under the former rating criteria 38 C.F.R. § 4.132, as in 
effect prior to November 7, 1996)), a 30 percent rating 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  The term 
"definite" has been construed as "distinct, unambiguous, 
and moderately large in degree," and representing a degree 
of social and industrial inadaptability that is "more than 
moderate, but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93), 59 Fed. Reg. 4752 (1994).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993).

A 50 percent rating requires that ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 70 percent rating requires that the ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent rating requires that attitudes of all contacts 
except the most intimate be so adversely affected as to 
result in virtual isolation in the community, and that there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities, resulting in profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (as 
in effect prior to November 7, 1996).  In Johnson v. Brown, 7 
Vet. App. 95 (1994), the Court held that a 100 percent rating 
for a psychoneurotic disorder was assignable if the 
disability met any one of the 3 independent criteria required 
for a 100 percent rating under 38 C.F.R. § 4.132 (as in 
effect prior to November 7, 1996).

38 C.F.R. § 4.129 (as in effect prior to November 7, 1996) 
provides that social integration is one of the best evidences 
of mental health and reflects the ability to establish 
(together with the desire to establish) healthy and effective 
interpersonal relationships.  However, in evaluating 
impairment, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  

38 C.F.R. § 4.130 (as in effect prior to November 7, 1996) 
provides that, in evaluating psychiatric disabilities, the 
severity of disability is based upon actual symptomatology as 
it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be 
underevaluated, nor must his condition be overevaluated on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It is for this reason that 
great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  The record 
of the history and complaints is only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology are the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be. 

Under the revised rating criteria for mental disorders 
(38 C.F.R. § 4.130, effective on and after November 7, 1996), 
a 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, and forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives or his 
own name or occupation.  38 C.F.R. Part 4, DC 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (as amended on October 8, 1996).  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
on October 8, 1996).

Considering the evidence in light of the former rating 
criteria and, since November 7, 1996, the revised rating 
criteria, the Board finds that, under either criteria, a 
rating in excess of 30 percent for PTSD is not warranted on 
any basis since the initial 1996 grant of service connection 
for that disorder.  That record shows a psychiatric 
disability picture which is productive of no more than 
moderately large social and industrial impairment under the 
former rating criteria, and occupational and social 
impairment with no more than occasional decrease in work 
efficiency under the revised rating criteria.  The evidence 
is against the assignment of at least the next higher, 50 
percent rating at any point since the initial grant of 
service connection for PTSD up to the present time.

On the one hand, the veteran complained of difficulty with 
sleep, memory, and concentration on private 1995 examination, 
and he was slightly depressed and confused at times; on the 
other hand, his speech was coherent and normal, intelligence 
was good, and there was no psychotic material.  On the one 
hand, he was tense and apprehensive, with a depressed mood, 
impaired memory and concentration at times, and poor insight 
on March 1996 VA examination; on the other hand, affect was 
normal, with adequate judgment and no disturbance of mental 
stream, thought, or perception and no cognitive deficits.  
When examined again in December 1996, the veteran denied 
depression, his affect was appropriate, and his mood was 
neutral.

Although the veteran's mood and affect were tearful and 
depressed on February 1998 VA examination, he was able to 
abstract, concentration was adequate, speech was normal, and 
insight and judgment were good.  On December 1999 VA 
examination, the veteran was noted to be enjoying membership 
in several veterans' organizations, keeping up his home, 
supervising his wife's nursing home care, and running his own 
financial affairs.  Although he complained of tension and 
irritability when stressed, impaired sleep, and his mood was 
moderately depressed when discussing his wife's illness and 
his reflections on his World War II combat, his appearance 
and hygiene were good, affect was appropriate, speech was 
normal, judgment was adequate, and memory and concentration 
were intact.  In February 2000, his sleep was noted to be 
improved with prescribed medication.  On several evaluations 
in 2002, mood, sleep, appetite, energy, and motivation were 
good, speech was normal, and the veteran was noted to be 
functioning well and attending veterans' organization 
functions with friends.   

Despite a heart attack and the death of his wife, the veteran 
in May and December 2003 reported good mood, sleep, appetite, 
energy, and motivation; speech was normal, thought processes 
were goal-directed, and he was noted to be stable.  Although 
mood was depressed, affect blunted, and sleep impaired in 
June 2004, the veteran's insight and judgment were fair, 
speech and thought process were normal, and memory was 
intact; he had a limited social network, with a few friends.  
The examiner felt that the veteran's symptoms were moderately 
severe, but his psychiatric problems did not prevent him from 
getting employment.

The Board also points out that the GAF scores assigned since 
the initial grant of service connection and assignment of a 
30 percent rating likewise provide no basis for assignment of 
any higher rating up to the present time.  According to the          
4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  The GAF score and the interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of a veteran's disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).  

In this case, a GAF score of 55 was assigned following the 
March 1996 VA examination.  According to DSM-IV, GAF scores 
between 51 and 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, and conflicts with 
peers or co-workers).  A GAF score of 70 was assigned 
following the February 1998 VA examination.  According to 
DSM-IV, GAF scores between 61 and 70 indicate some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
personal relationships.  GAF scores of 65 were assigned 
following December 1998 and April 1999 VA evaluations, and a 
score between 65 and 70 was assigned following December 1999 
VA examination.  GAF scores of 60 were assigned following 
February and November 2000 VA evaluations, and a score of 70 
was assigned following January 2002 VA evaluation.  A GAF 
score of 75 was assigned following May 2002 VA evaluation; 
according to DSM-IV, GAF scores between 71 and 80 indicate 
that, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), and there is 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores of 63 and 70 were assigned following 
May and December 2003 VA evaluations, respectively.  A GAF 
score of 45 was assigned following June 2004 VA examination; 
according to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  These GAF scores are 
consistent with the initial 30 percent rating assigned for 
the veteran's PTSD.    

As documented above, the medical evidence from 1995 to 2004 
does not indicate at least considerable social and industrial 
impairment, which would warrant the next higher, 50 percent 
rating under the former criteria, or at least the level of 
impairment that would warrant the next higher, 50 percent 
rating under the revised criteria:  occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, and forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships have not been shown.  As the criteria for the 
next higher, 50 percent rating are not met under either the 
former or the revised rating criteria, it logically follows 
that the criteria for an even higher rating (i.e., 70 or 100 
percent) likewise are not met.

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 30 percent for PTSD must 
be denied.  As the 30 percent rating represents the greatest 
degree of psychiatric impairment shown since the effective 
date of the grant of service connection, there is no basis 
for staged rating pursuant to Fenderson.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is the claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-55 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



